  Case: 4:20-cv-01093-SPM Doc. #: 17 Filed: 10/29/20 Page: 1 of 2 PageID #: 86




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

KEVIN WARD,                                        )
                                                   )
               Plaintiff,                          )
                                                   )
       v.                                          )           No. 4:20-cv-01093-SPM
                                                   )
STANLEY PAYNE, et al.,                             )
                                                   )
               Defendants.                         )

                                MEMORANDUM AND ORDER

       This matter comes before the Court on the motion of plaintiff Kevin Ward to stay

proceedings until a later date. (Docket No. 16). In the motion, plaintiff suggests two reasons for

the stay. First, plaintiff states that he has been moved to a different unit in his correctional

institution, and has restarted the grievance process. Second, he notes that a new warden has taken

over at his institution, and there is the possibility that he would not have to go through with the

lawsuit.

       Due to the lengthy nature of the requested stay, the Court will deny the motion. However,

the Court will give plaintiff forty-five additional days from the date of this order in which to file

the previously-ordered amended complaint or to dismiss this action without prejudice to refiling a

new action at a later date. Failure to comply with this order will result in the dismissal of this case

without prejudice and without further notice.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion for a stay of proceedings (Docket No.

16) is DENIED.
  Case: 4:20-cv-01093-SPM Doc. #: 17 Filed: 10/29/20 Page: 2 of 2 PageID #: 87




       IT IS FURTHER ORDERED that plaintiff shall have forty-five (45) days from the date

of this order in which to submit an amended complaint on a Court form as previously ordered by

the Court.

       IT IS FURTHER ORDERED that failure to comply with this order within forty-five (45)

days will result in the dismissal of this case without prejudice and without further notice.

       IT IS FURTHER ORDERED that upon receipt of plaintiff’s amended complaint, the

Court will review it pursuant to 28 U.S.C. § 1915(e)(2).




                                                  SHIRLEY PADMORE MENSAH
                                                  UNITED STATES MAGISTRATE JUDGE

Dated this 29th day of October, 2020.




                                                 2
